UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

OLADAYO ADELEKE OLADOKUN,        :
                                 :
        Plaintiff,               :                       Civil Action No.:       13-00358 (RC)
                                 :
        v.                       :                       Re Document Nos.:       7, 14, 17
                                 :
CORRECTIONAL TREATMENT FACILITY, :
et al.,                          :
                                 :
        Defendants.              :


                                 MEMORANDUM OPINION

 GRANTING PLAINTIFF’S MOTION TO AMEND AND DENYING AS MOOT ALL OTHER PENDING
                                  MOTIONS

                                      I. INTRODUCTION

       This matter is before the Court on plaintiff’s “The Amend Motion Regarding Original

Complaint Before the Court,” which the Court interprets as a motion to amend the complaint.

See ECF No. 17. 1 Defendant, Corrections Corporation of America, has opposed the motion. See

ECF No. 21. 2 For the reasons discussed below, plaintiff’s motion to amend will be granted.

                               II. FACTUAL BACKGROUND

       Plaintiff, who is proceeding pro se in this action, was a federal pretrial detainee that was

held, by virtue of a contract between the USMS and the District of Columbia Department of

Corrections (“DOC”), at the Correctional Treatment Facility (“CTF”), which is operated for
       1
               The United States Marshals Service (“USMS”) had previously filed a motion to
dismiss. ECF No. 14. But plaintiff appears to have voluntarily dismissed the USMS from this
case. ECF Nos. 17, 18. As such, that motion is denied as moot.
       2
               The defendants had previously moved to dismiss. See ECF No. 7. Because the
Court will grant the plaintiff’s motion to amend, defendants’ motion becomes moot. However,
because the amended complaint does not resolve some of the issues raised in defendants’ prior-
filed motion to dismiss, the Court addresses those issues below.
DOC by the Corrections Corporation of America (“CCA”). Plaintiff’s original complaint filed in

Superior Court, in its entirety, alleged the following: The defendants failed to give plaintiff

proper care while in their custody. See ECF No. 6, Attach. 1 at 7. On August 11, 2010, Chief

Magistrate Judge William Connelly in the District of Maryland, ordered the USMS, or its

contracting agencies, because of plaintiff’s then-recent surgery on his right hand, to have

plaintiff promptly receive an evaluation by an appropriate health care provider and receive care

and treatment consistent with the standard of care for the condition revealed by the evaluation. 3

Plaintiff alleged that his custodians, USMS, CCA, CTF, and DOC were negligent 4 for failure to

provide him proper medical care for his surgically repaired broken hand. See ECF No. 1, Ex. 2.

The USMS removed the case to this Court, see ECF No. 1, and subsequently moved to dismiss

the claims against it. See ECF No. 14. DC, DOC, and CTF/CCA, have also moved to dismiss

the claims against them. See ECF No. 7.

       On April 8, 2013, the plaintiff filed a “Motion to Amend the Original Complaint Before

this Court.” ECF No. 8. DC, DOC, and CTF/CCA, opposed the motion. ECF No. 9. The

Court, treating the pleading as a motion because of its caption, granted the motion and ordered

plaintiff to file his amended complaint by May 17, 2013. No such amended complaint was filed

by that date. As such, on August 19, 2013, the Court ordered plaintiff to respond to the pending

motions to dismiss, amend his complaint, or move for an extension, by September 19, 2013.

ECF No. 16. In retrospect, the Court believes that pro se plaintiff intended the “motion” to be



       3
                See Order for Medical Evaluation and Appropriate Treatment of Detainee, United
States v. Oladokun, 10-mj-2899 (D. Md. August 11, 2010), ECF No. 5.
        4
                At various points, plaintiff has alleged that defendants were negligent. See also
Second Notice Pursuant to D.C. Code § 12-309 (June 14, 2012), ECF No. 6, Attach. 1 at 81. But
plaintiff has characterized his claims as based on the constitution, not as common law torts.
Accordingly, the Court interprets plaintiff’s amended complaint as only raising constitutional
claims.
                                                 2
his amended complaint. On September 10, 2013, the pro se plaintiff filed another pleading

captioned “The Amend Motion Regarding Original Complaint Before This Court.” ECF No. 17.

The Court will deem this pleading as plaintiff’s proposed amended complaint (“Compl.”).

       In what the Court deems as plaintiff’s proposed amended complaint, plaintiff alleges the

following: Plaintiff received reconstructive surgery on his broken right hand at Howard

University in 2009. Compl. at 2. Because the hand did not heal properly, a second surgery was

performed on August 4, 2010. Id. The surgeon ordered an aggressive regimen of physical

therapy. Id. Unfortunately for plaintiff, he was arrested shortly thereafter and was detained

pending trial. Id. Although plaintiff was ordered into the custody of the USMS, (due to a

contractual arrangement between the USMS and the DOC), he was processed at the D.C. Jail and

transferred to the CTF (which is operated by CCA as part of a contractual arrangement with

DOC). Id. The Magistrate Judge who ordered plaintiff’s detention issued a “Medical Red Alert”

due to the large cast and bandage on plaintiff’s right hand. Id.

       While held at the CTF, plaintiff claims he was not given proper care for an entire year.

Compl. at 3. For example, he claims that he was not given pain medicine for the hand and that

his stitches were not taken out on time. Id. Because the cast and bandages were kept on for too

long, plaintiff claims the bandages reeked of a foul odor. Id. After a delay, plaintiff was finally

able to see an orthopedic doctor, who turned out to be the same surgeon who performed his

previous two procedures, Dr. Antwang. Id. Dr. Antwang again, ordered extensive physical

therapy, four to five times a week, in order for plaintiff’s hand to properly function. Id. During

a follow-up visit with Dr. Antwang three or four weeks later, the doctor inquired why plaintiff

had not received the physical therapy he had ordered. Id. The CTF staff assured Dr. Antwang

that plaintiff would be scheduled for physical therapy. Id.



                                                 3
       Although plaintiff was, apparently, taken to a room in the CTF to receive physical

therapy, he claims that on most occasions, he simply waited for hours, or sometimes for a whole

day, without seeing a therapist. Id. Although on some occasions plaintiff did see a therapist, on

many scheduled days he would not be removed from his housing unit while the therapist

unsuccessfully waited for plaintiff in the medical unit. 5 Id.

       In his amended complaint, plaintiff characterizes the defendants’ alleged failure to

provide him proper medical care as violation of his constitutional right embodied in the Eighth

and Fourteenth Amendments. Compl. at 5-7. Plaintiff claims that defendants were deliberately

indifferent to his serious medical needs. Id. 6 Plaintiff alleges that, while initially incarcerated,

he explained to every staff member that he came in contact with that his cast had to come off

within that same week and that he required extensive physical therapy. Compl. at 2. He further

alleges that after his follow-up visit with Dr. Antwang, Dr. Antwang inquired of CTF staff why

plaintiff had not received the physical therapy he had ordered and was assured that plaintiff

would be scheduled for such therapy. Id. at 3. And plaintiff also alleges that, while in custody at

CTF, he filed several grievance complaints regarding the failure to provide proper medical care,

but such grievances were ignored. Id. at 3-4. In fact, plaintiff attached one such grievance to the

materials filed in Superior Court in which he complained about the failure to receive physical

therapy. ECF No. 6, Attach. 1 at 85-86.

       Defendant CCA has opposed plaintiff’s motion to amend. See Defendant CCA’s

Response to Plaintiff’s Amend Motion Regarding Original Complaint (“Opposition” or “Opp.”),

       5
                Although the medical care is provided to inmates by Unity Health Care, Inc.,
plaintiff does not bring a claim against it because he has concluded that Unity’s staff “attempted
to provide the necessary medical care” to him. Compl. at 4.
        6
                In this pleading, plaintiff also requests that the USMS be dropped as a defendant
in this matter, Compl. at 4, which the court treats as a voluntary dismissal of all claims against
the USMS.
                                                   4
ECF No. 21. Defendants make three arguments in opposition. First, defendant CCA suggests

that it cannot be held liable for failure to provide appropriate medical care because it does not

provide medical care—Unity Healthcare does. Opp. at 2. Next, CCA argues that, as a private

entity, no constitutional claim may be asserted against it. Id. Finally, defendant CCA argues

that amendment would be futile because plaintiff fails to state a claim for deliberate indifference.

Id. at 3. Each of these arguments is addressed below. Moreover, because plaintiff’s proposed

amended complaint does not resolve all of the issues set out in defendants’ original motion to

dismiss, those arguments are addressed first.

                                         III. ANALYSIS

                  A. Legal Standard for a Motion to Amend Under Rule 15

       Pursuant to Rule 15, “[a] party may amend its pleading once as a matter of course within

21 days after serving it . . . .” FED. R. CIV. P. 15(a)(1)(A). “In all other cases, a party may

amend its pleading only with the opposing party’s written consent or the court’s leave.” FED. R.

CIV. P. 15(a)(2). Rule 15 allows courts to freely grant leave to amend a complaint “when justice

so requires.” See id. District courts, however, have discretion to deny leave to amend a

complaint for reasons such as undue delay, bad faith, dilatory motive, repeated failure to cure

deficiencies, undue prejudice on the opposing party, or futility of amendment. See Atchinson v.

District of Columbia, 73 F.3d 418, 425 (D.C. Cir. 1996) (citing Foman v. Davis, 371 U.S. 178,

182 (1962)).

       With respect to an amendment being futile, “a district court may properly deny a motion

to amend if the amended pleading would not survive a motion to dismiss.” In re Interbank

Funding Corp. Sec. Litig., 629 F.3d 213, 218 (D.C. Cir. 2010); see also James Madison Ltd. v.

Ludwig, 82 F.3d 1085, 1099 (D.C. Cir.1996) (“Courts may deny a motion to amend a complaint



                                                  5
as futile . . . if the proposed claim would not survive a motion to dismiss.”). Therefore, in

assessing an argument that an amendment would be futile, the court must assess the proposed

amendments under the same standard as would be applied to a motion to dismiss.

        All that the Federal Rules of Civil Procedure require of a complaint is that it contain a

“short and plain statement of the claim” in order to give the defendant fair notice of the claim

and the grounds upon which it rests. FED. R. CIV. P. 8(a)(2); see also Erickson v. Pardus, 551

U.S. 89, 93 (2007). A motion to dismiss under Rule 12(b)(6) does not test a plaintiff’s ultimate

likelihood of success on the merits; rather, it tests whether a plaintiff has properly stated a claim.

See Scheuer v. Rhodes, 416 U.S. 232, 236 (1974), abrogated on other grounds by Harlow v.

Fitzgerald, 457 U.S. 800 (1982). A court considering such a motion presumes the factual

allegations of the complaint to be true and construes them liberally in the plaintiff's favor. See,

e.g., United States v. Philip Morris, Inc., 116 F. Supp. 2d 131, 135 (D.D.C. 2000). It is not

necessary for the plaintiff to plead all elements of his prima facie case in the complaint.

Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511-14 (2002); Bryant v. Pepco, 730 F. Supp. 2d

25, 28-29 (D.D.C. 2010).

        Nevertheless, “[t]o survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted). “Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements,” are therefore

insufficient to withstand a motion to dismiss. Id. A court need not accept a plaintiff’s legal

conclusions as true, id., nor must the court presume the veracity of legal conclusions that are

couched as factual allegations. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). And,

although a pro se complaint is “held to less stringent standards than formal pleadings drafted by



                                                   6
lawyers,” Erickson, 551 U.S. at 94, it too, “must plead ‘factual matter’ that permits the court to

infer ‘more than the mere possibility of misconduct,’” Atherton v. District of Columbia Office of

the Mayor, 567 F.3d 672, 681-82 (D.C. Cir. 2009) (quoting Iqbal, 556 U.S. at 678-79).

                            B. Defendants’ Prior Motion to Dismiss

       Because the Court will grant plaintiff’s motion to amend, defendants’ prior motion to

dismiss essentially becomes moot. But because plaintiff’s proposed amended complaint does not

address all of the issues raised by defendants in that motion, the Court addresses them here.

                      1. Department of Corrections as Separate Defendant

       The D.C. Department of Corrections has argued that, as a separate agency within the

executive branch of the District government, it is non sui juris and cannot be sued as a separate

entity because it does not have the capacity to be sued. Defs.’ Mot. to Dismiss 3, ECF No. 7. In

his amended complaint, plaintiff seems to continue to seek damages against the Department of

Corrections. Compl. at 5. But defendants are correct that the Department of Corrections cannot

be sued separately from the District of Columbia. See, e.g., Carter-El v. D.C. Dep’t of

Corrections, 893 F. Supp. 2d 243, 247 (D.D.C. 2012), aff’d, No. 12-5357, 2013 WL 3367416

(D.C. Cir. July 5, 2013); Ennis v. Lott, 589 F. Supp. 2d 33, 37 (D.D.C. 2008); Arnold v. Moore,

980 F. Supp. 28, 33 (D.D.C. 1997). Accordingly, the Department of Corrections is dismissed as

a defendant and plaintiff must pursue claims against the District government solely against the

District of Columbia which has already been named as a defendant.

              2. Compliance with the Notice Requirement of D.C. Code § 12-309

       The District of Columbia has further argued that the District must be dismissed as a

defendant because plaintiff failed to comply with the strict notice requirements of D.C. CODE

§ 12-309. Defs.’ Mot. to Dismiss at 4. However, as set forth above, plaintiff has characterized



                                                 7
his claims as brought under the Constitution. Construing pro se plaintiff’s claims liberally as the

Court must, see Haines v. Kerner, 404 U.S. 519, 520–21 (1972), the Court construes plaintiff’s

claims as constitutional claims brought against a municipality and its contractor pursuant to 42

U.S.C. § 1983. As such, because the six-month requirement of D.C. CODE § 12-309 does not

apply to claims brought under section 1983, the District’s argument fails. See Daskalea v.

District of Columbia, 227 F.3d 433, 446 (D.C. Cir. 2000). 7

                                    3. Failure to State a Claim

       The defendants’ motion to dismiss also argues that plaintiff has failed to state a claim

upon which relief may be granted because the complaint fails to include specific factual

allegations sufficient to put each defendant on notice of any claim against it. Defs.’ Mot. to

Dismiss at 5. But that argument was based on plaintiff’s original sparse complaint. Because

plaintiff has since amended his complaint to provide far more specificity, this argument has been

superceded and is, thus, moot.

                     C. CCA’s Opposition to Motion to Plaintiff’s Amend

       As set forth above, CCA has opposed plaintiff’s motion to amend. In that opposition,

CCA: (1) suggests that it cannot be held liable for failure to provide appropriate medical care

because it does not provide medical care, Unity Healthcare does; (2) argues that, as a private

entity, no constitutional claim may be asserted against it; and, (3) argues that amendment would



       7
                The Court notes that, regardless, at least a portion of plaintiff’s claims would fall
within the six month period preceding the date he claims he submitted the notice required by the
statute. Plaintiff has submitted a letter dated June 20, 2011 which he claims he submitted
pursuant to D.C. CODE § 12-309. See ECF No. 6, Attach. 1 at 83. The letter appears to have
been sent while plaintiff was still held at the CTF. Id. Thus, because plaintiff has claimed that
he was denied appropriate medical care throughout his incarceration at the CTF, clearly, at least
a portion of his claims are timely under the statute. Regardless, at this time, this issue is
irrelevant unless plaintiff subsequently pursues common law tort claims against the District.

                                                  8
be futile because plaintiff fails to state a claim for deliberate indifference. For the reasons set

forth below, each of these arguments fail.

                         1. Standard for a Deliberate Indifference Claim

       In his amended complaint, plaintiff characterizes the defendants’ alleged failure to

provide him proper medical care as a violation of his constitutional right embodied in the Eighth

and Fourteenth Amendments. 8 Compl. at 5-7. Plaintiff claims that defendants were deliberately

indifferent to his serious medical needs. Id. The standards for such a claim are set forth below.

       In Estelle v. Gamble, the Supreme Court set forth the standards for inmates claiming a

lack of adequate medical care. 429 U.S. 97 (1976). In that case, the Supreme Court held that

“deliberate indifference to serious 9 medical needs of prisoners constitutes the ‘unnecessary and

wanton infliction of pain,’ proscribed by the Eighth Amendment. This is true whether the

indifference is manifested by prison doctors in their response to the prisoners’ needs or by prison

guards in intentionally denying or delaying access to medical care or intentionally interfering

       8
                 Because plaintiff was a pretrial detainee, his custody was not punishment and, as
such, the Eighth Amendment did not apply. See Caiozzo v. Koreman, 581 F.3d 63, 69 (2d Cir.
2009) (“In the case of a person being held prior to trial, however, ‘the cruel and unusual
punishment’ proscription of the Eighth Amendment to the Constitution does not apply,’ because
‘as a pre-trial detainee [the plaintiff is] not being ‘punished.’ Instead, a person detained prior to
conviction receives protection against mistreatment at the hands of prison officials under the Due
Process Clause of the Fifth Amendment if held in state custody.”)(internal citations omitted);
Brogsdale v. Barry, 926 F.2d 1184, 1187 (D.C. Cir. 1991)(“pretrial detainees must rely upon the
Fifth Amendment’s guarantee of due process, where the convicted plaintiffs must ground their
claims upon the Eighth Amendment’s ban on cruel and unusual punishment”). And, although
the Due Process Clause did apply to him as a pretrial detainee, because plaintiff brings claims
against the District of Columbia, it is the Due Process Clause of the Fifth Amendment, rather
than the Fourteenth Amendment, that would have applied to him. Brogsdale, 926 F.2d at 1187.
Thus, the Court liberally construes plaintiff’s claims of deliberate indifference to his serious
medical needs as having been brought pursuant to the Due Process Clause of the Fifth
Amendment.
        9
                 CCA has not argued that plaintiff’s medical needs are not serious. But the Court
notes that “where denial or delay causes an inmate to suffer a life-long handicap or permanent
loss, the medical need is considered serious.” Monmouth Co. Corr. Inst. Inmates v. Lanzaro, 834
F.2d 326, 347 (3d Cir. 1987).
                                                   9
with the treatment once prescribed. Regardless of how evidenced, deliberate indifference to a

prisoner’s serious illness or injury states a cause of action under § 1983.” Id. at 104-05 (internal

citations omitted). But “a complaint that a physician has been negligent in diagnosing or treating

a medical condition does not state a valid claim of medical mistreatment under the Eighth

Amendment. Medical malpractice does not become a constitutional violation merely because the

victim is a prisoner. In order to state a cognizable claim, a prisoner must allege acts or omissions

sufficiently harmful to evidence deliberate indifference to serious medical needs. It is only such

indifference that can offend ‘evolving standards of decency’ in violation of the Eighth

Amendment.” Id. at 106. 10

       The Supreme Court further elucidated what was required for a deliberate indifference

claim in Farmer v. Brennan, 511 U.S. 825 (1994). In that case, the Court held that “a prison

official cannot be found liable under the Eighth Amendment for denying an inmate humane

conditions of confinement unless the official knows of and disregards an excessive risk to inmate

health or safety; the official must both be aware of facts from which the inference could be

drawn that a substantial risk of serious harm exists, and he must also draw the inference.” Id. at

837. “But an official’s failure to alleviate a significant risk that he should have perceived but did

not, while no cause for commendation, cannot under our cases be condemned as the infliction of

punishment.” Id. at 838. Under the test adopted by the Court, “an Eighth Amendment claimant

need not show that a prison official acted or failed to act believing that harm actually would

befall an inmate; it is enough that the official acted or failed to act despite his knowledge of a

       10
                As set forth above, as a pretrial detainee, the plaintiff’s claims are based on the
Due Process Clause of the Fifth Amendment, rather than the proscription against cruel and
unusual punishment set forth in the Eighth Amendment. But, because the due process rights of a
pretrial detainee are at least as great as the Eighth Amendment protections available to a
convicted prisoner, at a minimum, defendants must meet the deliberate indifference standard set
forth in Estelle v. Gamble. Monmouth Co. Corr. Inst. Inmates, 834 F.2d at 346 n.31.

                                                 10
substantial risk of serious harm.” Id. at 842. As such, “a prison official may be held liable under

the Eighth Amendment for denying humane conditions of confinement only if he knows that

inmates face a substantial risk of serious harm and disregards that risk by failing to take

reasonable measures to abate it.” Id. at 847.

                                       2. CCA’s Arguments

       In its Opposition, CCA: (1) suggests that it cannot be held liable for failure to provide

appropriate medical care because it does not provide medical care, Unity Healthcare does; (2)

argues that, as a private entity, no constitutional claim may be asserted against it; and (3) argues

that amendment would be futile because plaintiff fails to state a claim for deliberate indifference.

Each of these arguments is addressed in turn.

              a. CCA Does Not Have To Provide Medical Care to Be Found Liable

       In its Opposition, CCA suggests that it cannot be held liable for failure to provide

appropriate medical care because it does not provide medical care, Unity Healthcare does. Opp.

at 2. But this suggestion misapprehends the relevant Supreme Court precedent.

       As the Supreme Court made clear in Estelle, a claim for deliberate indifference to serious

medical needs of prisoners can be made regardless of “whether the indifference is manifested by

prison doctors in their response to the prisoners’ needs or by prison guards in intentionally

denying or delaying access to medical care or intentionally interfering with the treatment once

prescribed.” Estelle, 429 U.S. at 104-05 (emphasis added); see also Monmouth Co. Corr. Inst.

Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987) (deliberate indifference is demonstrated

when prison authorities prevent an inmate from receiving recommended treatment for serious

medical needs or deny access to physician capable of evaluating the need for such treatment). In

this case, plaintiff specifically alleges that prison officials at CTF intentionally denied, delayed,



                                                  11
or interfered with the physical therapy regimen prescribed by his physicians. In fact, he alleges

that the therapists sat in a room waiting for him but the prison officials prevented him from

leaving his housing unit. At this stage of the litigation, amendment on this issue would not be

futile.

  b. Despite Being a Private Entity, CCA Could Be Held Liable Pursuant to 42 U.S.C. § 1983

          Next, CAA argues that, as a private entity, no constitutional claims could be asserted

against it. CCA’s argument is based on cases and analysis presuming that plaintiff’s claims are

premised on a theory of liability under Bivens. Opp. at 2-3. But as set forth above, the Court

interprets plaintiff’s claims as being pursued against the District of Columbia and the contractor

that operates its prison treatment facility as being brought pursuant to 42 U.S.C. § 1983. Under

these circumstances, courts have allowed claims against private prison operators like CCA. See,

e.g., Smith v. Corrections Corp. of America, 674 F. Supp. 2d 201 (D.D.C. 2009); Gabriel v.

Corrections Corp. of America, 211 F. Supp. 2d 132 (D.D.C. 2002). As such, CCA’s argument

fails.

                              c. Plaintiff’s Amendments Are Not Futile

          Finally, CCA argues that plaintiff’s deliberate indifference claim fails because he has not

alleged: (1) that his alleged injuries were caused by an official policy or custom of CCA 11 or (2)

that a specific CCA employee knew of and consciously disregarded a substantial risk to his

health or safety causing his alleged injuries. Opp. at 3-4. But plaintiff’s claims in this case are

similar to those that were allowed to proceed in Smith, 674 F. Supp. 2d at 206-07 (allowing

          11
               As a private entity, it is not certain that CCA can rely upon the custom or practice
requirement applied to 42 U.S.C. § 1983 claims against municipalities in Monell v. Dep’t of Soc.
Servs., 436 U.S. 658 (1978). But many courts have adopted the custom or policy requirement
when adjudicating § 1983 claims against private entities and the Court will do so here. See
Jordan v. District of Columbia, No. 11-1642(RC), 2013 WL 2458282, at *5 (D.D.C. June 7,
2013).

                                                  12
deliberate indifference claims to proceed where inmate pleaded: that he had repeatedly requested

medical treatment and made complaints and grievances to CCA [and thus, CCA knew of

supposedly unconstitutional medical care]; that CCA failed to take reasonable actions to ensure

that systemic problems were addressed; coupled with the absence of any indication that the

inmate’s medical treatment improved during his incarceration, plausibly suggested that CCA

failed to act in the face of its employees allegedly unconstitutional behavior); see also Durmer v.

O’Carroll, 991 F.2d 64, 67-69 (3d Cir. 1993) (inmate states viable claim, if the failure to provide

adequate care in the form of physical therapy was deliberate, and motivated by non-medical

factors, where he spent months in the prison system without receiving the physical therapy

prescribed by his pre-incarceration physician, despite his repeated notification to the authorities

of his deteriorating condition and his need for immediate therapy); Williams v. Feinerman, No.

11-448-GPM, 2012 WL 1855172, at *3 (S.D. Ill. May 21, 2012) (“Where a prison doctor is

aware of express post-operative instructions regarding physical therapy for finger, but

deliberately disregards them, a fact-finder may conclude that the doctor had sufficient knowledge

of the risk of harm to sustain a deliberate indifference claim.”). Thus, similarly, this Court

determines that CCA has not demonstrated that allowing plaintiff to amend his complaint would

be futile.

                                       IV. CONCLUSION

        For the reasons set forth above, plaintiff’s motion to amend (ECF No. 17) is granted. The

pleading docketed as ECF No. 17 shall be deemed his amended complaint. And defendants shall

have 30 days from the date of the order to respond to the amended complaint. All other pending

motions (ECF Nos. 7, 14) are denied as moot. An order consistent with this Memorandum

Opinion is separately and contemporaneously issued.



                                                 13
Dated: November 22, 2013        RUDOLPH CONTRERAS
                                United States District Judge




                           14